UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                    )         Misc. Dkt. No. 2015-02
                   Respondent               )
                                            )
             v.                             )
                                            )         NOTICE OF DOCKETING
Senior Airman (E-4)                         )
CHARLES A. WILSON III,                      )
USAF,                                       )
                    Petitioner              )         Panel No. 1



      A Petition for Extraordinary Relief in the Nature of a Writ of Prohibition in the
above styled case was filed with this Court by counsel for the Petitioner on the 23rd day
of March, 2015.

      The case has been assigned Misc. Dkt. No. 2015-02 and has been referred to
Panel 1 for review.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court